Citation Nr: 0010177	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  97-31 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for diabetes 
mellitus, claimed as resulting from Department of Veterans 
Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had service from November 1950 to December 1952.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Lincoln, Nebraska VA Regional 
Office (RO) that denied the claim for compensation benefits 
under 38 U.S.C.A. § 1151 for diabetes mellitus.

This case was before the Board in September 1998, at which 
time it was remanded for additional development.  The RO 
completed such development to the extent possible, and the 
case is again before the Board for final appellate review.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The RO obtained all evidence necessary for an equitable 
disposition in this case.

2.  It has not been shown that the veteran has diabetes 
mellitus that was caused or worsened by VA treatment.


CONCLUSION OF LAW

Diabetes mellitus was not incurred as a result of VA 
treatment.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At a hearing at the RO in November 1993, the veteran first 
raised the issue of compensation for diabetes mellitus on the 
basis of 38 U.S.C.A. § 1151.  Hearing transcript, (T.), 10.  

The veteran contends, in substance, that adult onset diabetes 
mellitus (AODM) resulted from prednisone prescribed by VA in 
the 1960s.  The veteran otherwise contends that he was taken 
off medication too rapidly by VA doctors, and this also led 
to his diabetes mellitus.  T. 9.  The veteran indicated that 
diabetes was first found at a VA facility in 1966. 

The medical evidence of record reflects that the veteran was 
hospitalized by VA in January and February 1965 for chest 
pain associated with pericarditis.  Due to pain not being 
relieved by analgesics, prednisone, 60 milligrams daily, was 
prescribed.  Blood glucose during this period of treatment 
was termed normal.  At discharge the veteran was advised to 
continue prednisone in gradually reducing doses.  During VA 
hospitalization in May 1965, it was indicated that the 
veteran was on small doses of prednisone for idiopathic 
pericarditis.  He was taken off steroids while hospitalized. 
On discharge he was to return to the care of his private 
doctor. 

On a VA examination in September 1965, it was indicated that 
steroids had been stopped in May 1965, as indicated above.  
It was noted that the veteran was under the private care of a 
Dr. Solomon by whom he was seen about every other week. 
Current urinalysis was negative for sugar.  There were no 
pertinent diagnoses.

The veteran was hospitalized by VA from December 1965 to 
February 1966 for psychiatric and cardiovascular observation.  
It was noted that prednisone had been stopped in May 1965. 
According to the hospital report, on January 19 he had a 
fasting blood sugar of 101.  It was decided that he should be 
given a longer, more suppressive dose of steroid therapy, and 
after being given a placebo for two weeks without any effect, 
he was started on "steroids," 30 milligrams a day, which 
was increased to 60 milligrams a day, both with decrease in 
his symptoms.  On January 29, while on steroids, a two-hour 
after meal glucose was 242 milligrams percent.  It was 
suggested that he follow a tapering-off schedule of steroid 
treatment from 30 down to 2.5 milligrams daily, with 
reductions every week on a gradually diminishing basis (30- 
20-15-10-2.5-0 milligrams) until steroid treatment stopped 
altogether. He was discharged to the care of his private 
physician.  The final diagnoses were constrictive 
pericarditis, not proven.  About a week later the veteran was 
admitted to another VA medical center with a chief complaint 
of chest pain and remained hospitalized for almost a month.  
Upon admission he was taking 30 milligrams of prednisone.  A 
two-hour post-prandial blood sugar was 105.  During the 
current hospitalization he was taken off steroids gradually 
with no ill effects. 

Private hospitalization records dated in January 1971 
indicate that the veteran's diabetes was well controlled with 
medication.  The pertinent discharge diagnosis was diabetes 
mellitus.  

The veteran was admitted for hospitalization at a private 
facility in October 1972.  Prior medical history was noted to 
include a well-demonstrated carbohydrate intolerance, with a 
possible early diabetes on previous hospitalizations.  The 
pertinent impression was chemical diabetes.  Possible early 
diabetes was noted in private medical records dated in 
February 1973.  In September 1973 and January 1974, it was 
indicated that the veteran had diabetes.   

On a VA examination in January 1973 for persistent back pain 
since an automobile accident in July 1972, it was noted that 
the veteran had been admitted to Immanuel Medical Center in 
October 1972 for a general medical work-up and that a new 
diagnosis of diabetes mellitus has been established.  The 
impressions included diabetes mellitus.  Although on a VA 
cardiovascular examination in June 1976, the veteran was 
noted to have an apparent past history of diabetes mellitus 
extending back to 1967, there is no medical evidence of 
record showing diabetes until the early 1970s. 

Copies of VA outpatient treatment records dated from 1976 to 
1979 and subsequently reflect diagnoses of diabetes mellitus.  
In a June 1976 record, it was noted by history that diabetes 
apparently extended back to 1967.  Progress notes dated in 
October 1993 include an assessment of insulin-dependent 
diabetes mellitus (1966), adequate control.  In January 1994, 
the progress note indicates the same assessment, but the 
diabetes is described as noninsulin-dependent.  

On a VA examination for diabetes mellitus in December 1993, 
it was noted that the veteran had been hospitalized at the 
Omaha VA Medical Center in 1966 for possible recurrent 
pericarditis and was subsequently placed on prednisone, 60 
milligrams daily, with a reduced dose schedule.  It was 
stated that prednisone was gradually reduced and then 
stopped.  It was also noted that the veteran was hospitalized 
at the Minneapolis VA facility in 1966 where he was 
apparently placed on 30 milligrams of prednisone, that his 
steroids were reduced there without any adverse effects, and 
that at the time of discharge he was complaining of only 
minimal chest pain.  The examiner also noted that on the 
veteran's second 1966 admission, his fasting blood sugar was 
noted to be 105, which would appear to be well within normal 
limits and that the veteran gave a history of developing 
diabetes mellitus in 1967, for which he was treated with DPI 
which controlled it with fair results.  Currently, he was 
taking insulin.  Following an examination, the examiner 
commented that the veteran reportedly had at least two 
siblings with diabetes mellitus, which apparently arose in 
them at a later age than in him.  The examiner stated that it 
was "possible" that the short course of prednisone the 
veteran had prior to the development of diabetes mellitus 
"could have played a role in its development."  The 
examiner further stated, "However, balancing this" was the 
fact that, with the veteran's most recent treatment with 
steroids in 1966, a fasting blood sugar was 105, and that 
"Considering that he also appeared to be obese, it [was] 
possible that multiple factors could have been responsible 
for the development of his diabetes."  The final diagnosis 
was insulin dependent diabetes mellitus. 

The pertinent final diagnosis following VA hospitalization in 
October 1995 was insulin-dependent diabetes mellitus times 30 
years.  

The veteran was afforded a VA examination in June 1999.  The 
examiner noted that the veteran's claims folder was present 
and that it was reviewed.  The veteran stated that the onset 
of diabetes was in 1966 when he was 38 years old.  The 
pertinent diagnosis was insulin dependent diabetes mellitus.  
In an August 1999 addendum, the examiner stated that he had 
discussed the veteran's case with an endocrinologist.  The 
examiner indicated that there was a relationship between 
glucocorticoids (like prednisone) and blood sugar:  
glucocorticoids could elevate blood sugars in both normal 
patients and patients who have or who are going to have 
diabetes.  Once the prednisone is stopped, however, the 
sugars will gradually return back to whatever state they were 
going to be in, and there would be no residual effect.  

The examiner continued in the opinion that it could appear to 
patients as if the prednisone would cause their diabetes 
because sometimes the first abnormally high blood glucose 
values are obtained while they are on prednisone.  This 
transient elevation of the blood glucose was due to the 
prednisone but the prednisone does not cause diabetes.  The 
examiner stated that the veteran would have eventually 
developed diabetes whether or not he received prednisone.  
The examiner also stated that the effect of the prednisone on 
the veteran's blood sugars would disappear when the 
prednisone stopped.  

Specifically, the examiner opined that the development of 
diabetes in the veteran was not cause-related to treatment 
with prednisone, though the prednisone might have transiently 
exacerbated his blood glucose control.  Again, the examiner 
specified that diabetes is not the necessary consequence of 
VA medical treatment.  

The examiner also addressed the contention regarding whether 
there was an effect of a "rapid taper" of prednisone.  The 
examiner's opinion was that the speed at which steroids are 
discontinued has nothing to do with developing diabetes 
mellitus.  The examiner noted that there are potential health 
consequences of too rapid a taper of steroids once a patient 
had been on it for a considerable length of time; however, 
the examiner stated that developing diabetes is not such a 
consequence.   

Pertinent Laws and Regulations

38 U.S.C.A. § 1151 provides that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358, 
3.800.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom. Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, ___ U.S. ___, 115 S. Ct. 552 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
invalidated the provisions of 38 C.F.R. § 3.358(c)(3).  The 
Court held that 38 C.F.R. § 3.358(c)(3) was inconsistent with 
the plain meaning of 38 U.S.C.A. § 1151 [formerly § 351], and 
that the regulation exceeded the VA's authority.  Pursuant to 
the Court's holding in Gardner, the VA instituted a 
Department-wide policy of holding in abeyance certain cases, 
such as this one, which were likely to fall within the 
precedent of Gardner.  Meanwhile, the VA appealed the Court's 
holding to the United States Court of Appeals for the Federal 
Circuit, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  
Subsequently, the Gardner decision was affirmed by the United 
States Court of Appeals for the Federal Circuit in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and was subsequently 
appealed to the United States Supreme Court.

The Board notes that in 1994 the Supreme Court decision found 
that the regulation at 38 C.F.R. § 3.358(c)(3) exceeded 
statutory authority by requiring fault on the part of the VA 
in order for an appellant to prevail on a claim for benefits 
under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd. sub nom, Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993), aff'd., 115 S. Ct. 552 (1994).  
On January 26, 1995, the Chairman of the Board announced the 
lifting of the Board's stay on the adjudication of cases 
affected by Gardner involving claims for benefits under 
38 U.S.C.A. § 1151.  The cited regulation was amended to 
remove the "fault" requirement, with the final rule effective 
July 22, 1996. 

The regulation at that time provided, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

Subsequently, the United States Congress again amended the 
regulation for the effective purpose of overruling the 
Supreme Court's decision in the Gardner case and re-
instituted a negligence requirement in 38 U.S.C.A. § 1151 
claims.  The new amendment is effective with respect to 
claims filed on or after October 1, 1997.  However, this 
amendment does not apply to the veteran's claim which 
precedes the effective date of the change.  Further, it is 
clear that the version of the law prior to the recent 
amendment is more favorable since it does not require an 
element of fault on the part of VA, and only this version 
will be considered relevant.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

Analysis

A well-grounded 1151 claim requires medical evidence of a 
current disability; medical or lay evidence of incurrence or 
aggravation of an injury as the result of hospitalization, 
etc., and medical evidence of a nexus between that asserted 
injury or disease and the current disability.  Jones v. West, 
13 Vet. App. 129 (1999).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

In this case, the Board found that the veteran's claim was 
well grounded in the September 1998 decision on the basis 
that the December 1993 medical opinion rendered the claim 
plausible.  Once a claimant has submitted evidence sufficient 
to justify a belief by a fair and impartial individual that a 
claim is well-grounded, the claimant's initial burden has 
been met, and VA is obligated under 38 U.S.C. § 5107(a) to 
assist the claimant in developing the facts pertinent to the 
claim.  The veteran has not indicated the existence of any 
other relevant evidence.  The RO sought to obtain all VA and 
private treatment records, as well as a medical opinion.  All 
actions requested in the Board's remand have been 
accomplished, to the extent possible, see Stegall v. West, 
11 Vet. App. 268 (1998).  The Board notes that VA treatment 
records dated in June 1998 indicate that the veteran was in 
receipt of Supplemental Security Income benefits through the 
Social Security Administration (SSA), and that the records on 
which SSA rendered a decision are not associated with the 
claims file.  Nevertheless, the Board does not find that a 
remand is in order to obtain such records because there is no 
indication of their relevance to the issue on appeal.  In 
such circumstances, there is no duty to obtain the records.  
See Brock v. Brown, 10 Vet. App. 155 (1997).  When there is 
no showing of the relevance of outstanding records, there is 
no duty to assist.  See Counts v. Brown, 6 Vet. App. 473 
(1994).      

For the reasons described above, the Board finds all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.  Thus, no further assistance is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

When a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows, the Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

The veteran argues that VA treatment in the 1960's caused 
additional disability in the form of diabetes mellitus.  
Since the veteran's claim on that basis was filed before 
October 1997, such must be adjudicated in accord with the 
earlier version of 38 U.S.C.A. § 1151 and the 1996 final 
regulation.  Thus, neither evidence of an unforeseen event 
nor evidence of VA negligence is required here.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Initially, the Board finds that the medical opinion dated in 
August 1999 is of high probative value.  The Court has held 
that greater weight may be placed on one physician's opinion 
than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The 1999 VA examiner conducted a thorough review of the 
veteran's records after all possible sources had been 
contacted and the records obtained.  The 1999 VA doctor 
conferred with another specialist in formulating his opinion 
on the specific facts of this case, and consideration was 
given to the veteran's various theories of entitlement.  In 
rendering an opinion, the examiner noted the veteran's 
medical histories and records and described the reasoning 
that supported his conclusions.  In light of this doctor's 
detailed discussion of the veteran's claim in conjunction 
with the record, this opinion is shown to have a full and 
sound basis for its conclusions.  That conclusion was that 
the veteran did not suffer additional disability in the form 
of the onset of diabetes mellitus as a result of the 
treatment at VA medical facilities. 

The Board finds that the opinion obtained by in 1999 is of 
higher probative value than the opinions and notations 
offered in the December 1993 VA examination or in the VA 
treatment records, including those that refer to the history 
of diabetes since the 1960's.  The December 1993 examination 
is of low probative value since the examiner's opinion was 
phrased in speculative terms.  That is, he noted that there 
was the possibility that many factors could have played a 
role in the development of the veteran's diabetes.  While he 
included short courses of prednisone as one of the 
possibilities of playing a role in the onset of the veteran's 
diabetes, he talked of other factors that "balanced out" that 
possibility.  Consequently, this opinion appears speculative.  
Moreover, unlike the 1999 examiner, this examiner did not 
have the benefit of all of the veteran's records for review 
at that time.  

There are of record VA treatment records at certain times, as 
described above, in which diabetes is noted by history to 
have begun in the 1960's.  Significantly, there is no opinion 
as to etiology in those records.  Specifically, there is no 
indication that the onset of diabetes was not more than 
coincidental with VA treatment or otherwise.  Thus, those 
records are of low probative value.  

It is noted by the Board that the veteran sincerely contends 
that his diabetes resulted from VA medical treatment.  
Although the veteran is competent to testify as to his 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Accordingly, the 
veteran's own statements regarding medical causation have no 
weight.  

In this case, the competent and probative evidence of record 
shows that the veteran's diabetes mellitus did not result 
from VA treatment.  Accordingly, the veteran's claim for 
benefits under 38 U.S.C.A. § 1151 is denied.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
38 U.S.C.A. § 1151 claim, application of the benefit of the 
doubt is not in order.  38 U.S.C.A. § 5107(b).  Rather, for 
the reasons described above, the evidence in this case 
preponderates against the claim and such is denied.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).




ORDER

Benefits under 38 U.S.C.A. § 1151 for diabetes mellitus, 
claimed as resulting from VA treatment, are denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 
- 11 -


- 1 -


